187 S.W.3d 342 (2006)
Steven W. ARNOLD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86581.
Missouri Court of Appeals, Eastern District, Division Two.
March 28, 2006.
Steven W. Arnold, Pollock, LA, for appellant.
*343 Shaun J. Mackelprang, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Steven Arnold (hereinafter, "Arnold") appeals from the trial court's judgment denying and dismissing his Rule 74.06 and/or in the alternative Rule 29.07(d) motion seeking relief from a judgment and to correct a manifest injustice by setting aside his guilty plea from 1976. Arnold raises five claims of error on appeal.
We have reviewed the briefs of the parties and the legal file and find the trial court's decision was not in error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).